Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Amended Claims 1, 3, 5, 11-20, 35, 44-47, 57 and 67 (dated 09/08/2020) are pending in this application and are now under consideration for examination. 
Priority
Applicants’ claim for the benefit of priority under 35 U.S.C. 119(e) to the Provisional Application: 62/866,148 filed on 06/25/2019 is acknowledged. 
Duty to Disclose
	Examiner notes that there are a number of applications filed by the assignee/inventors of this instant application wherein said applications are drawn to a uridine diphosphate-dependent glycosyltransferase (UGT) enzyme … and circular permutant of SrUGT76G1… . Examiner would like to reiterate to applicants’, that it is their duty to disclose to the examiner any or all applications and allowed patents that either claims the same subject matter or related subject matter and those that are material to the prosecution of this instant application, such that double patenting can be avoided. Examiner urges the applicants’ to provide a list of their conflicting/related applications, identical to that claimed herein and a list of claims filed in other applications and take steps at their end to avoid double patenting.
Double Patenting rejection
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).  
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1, 3, 5, 11-20, 35, 44-47, 57 and 67 of the instant application are provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over the co-pending application amended claims 1-8, 10-20, 24-25, 28-29, 31, 33, 35-38, 40-57 and 63-70 (dated 12/06/2019) of Kumaran et al., 16/512,874 (US 2020/0087692 A1). An obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but an examined application claim is not patentably distinct from the reference claim, because the examined claim is either anticipated by, or would have been obvious over reference claim. See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir.1993); In re Longi 759 F.2d 887,225 USPQ 645 (Fed. Cir. 1985). Although the conflicting claims are not identical, they are not patentably distinct from each other. 
The recited claims 1-8, 10-20, 24-25, 28-29, 31, 33, 35-38, 40-57 and 63-70 (dated 12/06/2019) of the recited reference co-pending application Kumaran et al., 16/512,874 (US 2020/0087692 A1) above encompass a genus of polypeptides and variants having uridine diphosphate-dependent glycosyltransferase (UGT) enzyme activity, recombinant 1, 3, 5, 11-20, 35, 44-47, 57 and 67 of the instant application, and falls entirely within the scope of co-pending claims in co-pending reference application, as the reference polypeptides (having uridine diphosphate-dependent glycosyltransferase (UGT) enzyme activity, recombinant host cells expressing said enzyme) have 100% sequence identity to SEQ ID NO: 1, SEQ ID NO: 5, SEQ ID NO: 6, SEQ ID NO: 7 and SEQ ID NO: 8 of the instant application (see provided sequence alignments).  
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
Claim Rejections: 35 USC § 101
35 U.S.C. 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 35 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claim(s) 35 is/are directed to a natural phenomenon. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the reasons stated below. 
The “2014 Interim Guidance on Patent Subject Matter Eligibility” 79 FR 74618 (Dec. 16, 2014) directs that claims drawn to 1) a composition of matter, 2) a law of nature or a natural phenomenon and 3) lacking recitation of additional elements that make the See, 79 FR, page 74621 (flow chart).  Nature-based compositions of matter are not directed to significantly more than a judicial exception when the claimed "naturally occurring products and some man-made products . . . are essentially no different from a naturally occurring product . . .  that fall under the laws of nature or natural phenomena exception.” 79 FR, page 74623, left column. That is, a patent-eligible composition of matter must be "markedly different" in terms of the "product's structure, function, and/or other properties." 79 FR, page 74623, center column.  
As discussed above, Saleena et al., (Accession# C7EA09, integrated into UniProtKB/TrEMBL database on 09/22/2009) disclose a variant of SEQ ID NO: 1 having 93.2% sequence identity to SEQ ID NO: 1 of the instant application and annotated as UDP-glycosyltransferase and comprising the following substitutions I29M, Y194F and I208T (see provided sequence alignment); and Liu B., (Accession# Q9HH06, integrated into UniProtKB/TrEMBL database on 02/26/2020; submitted May-2019), disclose a variant of SEQ ID NO: 1 having 76.9% sequence identity to SEQ ID NO: 1 of the instant application and annotated as UDP-glycosyltransferase and comprising the following substitutions I29M, Y194F and I208V (see provided sequence alignment), naturally occurring UDP-glycosyltransferase (s) have all of the structural features of claim 35. 
A “product that is purified or isolated, for example, will be eligible when there is a resultant change in characteristics sufficient to show a marked difference from the product’s naturally occurring counterpart. If the claim recites a nature-based product limitation that does not exhibit markedly different characteristics, the claim is directed to a ‘product of nature' exception.” 79 FR, page 74623, right column.  A change in biological 
 Claim Rejections: 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

I. Claim 1 and claims 3, 5, 11-20, 35, 45-47, 57 and 67 depending therefrom are rejected under of  35 U.S.C. 112(b) or 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). Note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), as to where broad language is followed by "such as" and then narrow language. The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. Note also, for example, the decisions of Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949).
 
1, 3, 5, 20 and 35 recite the phrase “...at least about…”, the metes and bounds of the phrase “...at least about…” is not clear. The recitation of terms “at least” and “about” are inconsistent with each other and makes it unclear whether there is a discrete lower or upper limit to recited values in said claims (see Amgen Inc. v. Chugai pharmaceutical Co., F.2d 1200, 18 USPQ2d 1016 (Fed. Cir. 1991)). “At least” is 75% and above, whereas “About” can be any value above or below 75%. Clarification and correction is required. Examiner suggests amending the phrase to recite “…at least …”. See MPEP § 2173.05(c).  
II. Claims 35 and 44 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 35 and 44, the phrase "optionally" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
III. Claim 44 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. Claim 4 recites the phrase “… SrUGT76G1, and optionally …”. The metes and bounds of claim 44 is not clear, as there is no specific structure associated with the phrase “… SrUGT76G1 …” and hence the breadth of the claim is unclear. Examiner further notes while gene designation “… SrUGT76G1 …” remains the same, the structure may vary due to constant curation of gene databases and submitted updated sequence versions and hence the version 44 is not clear. Examiner suggests providing a sequence structure along with SEQ ID NO for “… SrUGT76G1, and optionally …”. The phrase “… SrUGT76G1, and optionally …” is not defined by the specification and only a portion of the claimed “… SrUGT76G1 …” and obtained from specific source is disclosed in specification as SEQ ID NO: 1. Thus, it would not be possible to one of ordinary skill in the art to define the metes and bounds of the desired patent protection. It is not clear from the specification whether the name of the “… SrUGT76G1, and optionally …” in claim 44 refers to the same protein/and encoding polynucleotide i.e., SEQ ID NO: 1. The rejection may be overcome by amending the claims to recite the specific SEQ ID NO:. Clarification and correction is required.
Claim Rejections: 35 USC § 112(a) 
The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written Description
I. Claims 1, 3, 5, 11-20, 35, 44-47, 57 and 67 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112, first paragraph, as containing subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.
1, 3, 5, 11-20, 35, 44-47, 57 and 67 of the instant application as interpreted are directed to any uridine diphosphate-dependent glycosyltransferase (UGT) enzyme comprising an amino acid sequence that is at least about 60%-95% identical to SEQ ID NO: 5 or SEQ ID NO: 6…, the encoding polynucleotide and host cell comprising said encoding polynucleotide and method(s) of use (as in claims 1, 3, 5, 11-20, 45-47, 57 and 67); any uridine diphosphate-dependent glycosyltransferase (UGT) enzyme comprising an amino acid sequence that is at least about 75% identical to SEQ ID NO: 1… (as in claim 35); and any uridine diphosphate-dependent glycosyltransferase (UGT) enzyme that is a circular permutant of SrUGT76G1 of undefined/unlimited structures … (as in claim 44; only certain amino acid residues corresponding to SEQ ID NO: 1 are recited, the reminder of the molecule is undefined; also see 35 U.S.C. 112(b) rejections above for claims interpretation). 
In University of California v. Eli Lilly & Co., 43 USPQ2d 1938, the Court of Appeals for the Federal Circuit has held that “A written description of an invention involving a chemical genus, like a description of a chemical species, ‘requires a precise definition, such as by structure, formula, [or] chemical name,’ of the claimed subject matter sufficient to distinguish it from other materials”. As indicated in MPEP § 2163, the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show that Applicant was in possession of the claimed genus. In addition, MPEP § 2163 states that a representative number of species means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.

In the instant case, there is no structure associated with function with regard to the members of the genus of polypeptides and encoding polynucleotides i.e., any uridine diphosphate-dependent glycosyltransferase (UGT) enzyme comprising an amino acid 1, 3, 5, 11-20, 45-47, 57 and 67); any uridine diphosphate-dependent glycosyltransferase (UGT) enzyme comprising an amino acid sequence that is at least about 75% identical to SEQ ID NO: 1… (as in claim 35); and any uridine diphosphate-dependent glycosyltransferase (UGT) enzyme that is a circular permutant of SrUGT76G1 of undefined/unlimited structures … (as in claim 44; only certain amino acid residues corresponding to SEQ ID NO: 1 are recited, the reminder of the molecule is undefined; also see 35 U.S.C. 112(b) rejections above for claims interpretation). 
No information, beyond the characterization of a few species: specific variants of SEQ ID NO: 1; SEQ ID NO: 5 and SEQ ID NO: 6 having uridine diphosphate-dependent glycosyltransferase (UGT) enzyme activity and method(s) of use, has been provided by the applicants’, which would indicate that they had possession of the claimed genus of polypeptides and encoding polynucleotides i.e., any uridine diphosphate-dependent glycosyltransferase (UGT) enzyme comprising an amino acid sequence that is at least about 60%-95% identical to SEQ ID NO: 5 or SEQ ID NO: 6…, the encoding polynucleotide and host cell comprising said encoding polynucleotide and method(s) of use (as in claims 1, 3, 5, 11-20, 45-47, 57 and 67); any uridine diphosphate-dependent glycosyltransferase (UGT) enzyme comprising an amino acid sequence that is at least about 75% identical to SEQ ID NO: 1… (as in claim 35); and any uridine diphosphate-dependent glycosyltransferase (UGT) enzyme that is a circular permutant of SrUGT76G1 of undefined/unlimited structures … (as in claim 44; only certain amino acid residues also see 35 U.S.C. 112(b) rejections above for claims interpretation).
	The genus of polypeptides and the encoding polynucleotides required in the claimed invention is an extremely large structurally and functionally variable genus. While the argument can be made that the recited genus of polypeptides is adequately described by the disclosure of the structures of SEQ ID NO: 1 and its variants with specific structures, SEQ ID NO: 5 and SEQ ID NO: 6 having uridine diphosphate-dependent glycosyltransferase (UGT) enzyme activity, since one could use structural homology to isolate those polypeptides and the encoding polynucleotides recited in the claims. The art clearly teaches the “Practical Limits of Function Prediction”: (a) Devos et al., (Proteins: Structure, Function and Genetics, 2000, Vol. 41: 98-107), teach that the results obtained by analyzing a significant number of true sequence similarities, derived directly from structural alignments, point to the complexity of function prediction. Different aspects of protein function, including (i) enzymatic function classification, (ii) functional annotations in the form of key words, (iii) classes of cellular function, and (iv) conservation of binding sites can only be reliably transferred between similar sequences to a modest degree. The reason for this difficulty is a combination of the unavoidable database inaccuracies and plasticity of proteins (Abstract, page 98) and the analysis poses interesting questions about the reliability of current function prediction exercises and the intrinsic limitation of protein function prediction (Column 1, paragraph 3, page 99) and conclude that “Despite widespread use of database searching techniques followed by function inference as standard procedures in Bioinformatics, the results presented here illustrate that transfer of function between similar sequences involves more difficulties than commonly believed. 
	(b) Whisstock et al., (Quarterly Reviews of Biophysics 2003, Vol. 36 (3): 307-340) also highlight the difficulties associated with “Prediction of protein function from protein sequence and structure”; “To reason from sequence and structure to function is to step onto much shakier ground”, closely related proteins can change function, either through divergence to a related function or by recruitment for a very different function, in such cases, assignment of function on the basis of homology, in the absence of direct experimental evidence, will give the wrong answer (page 309, paragraph 4), it is difficult to state criteria for successful prediction of function, since function is in principle a fuzzy concept. Given three sequences, it is possible to decide which of the three possible pairs is most closely related. Given three structures, methods are also available to measure and compare similarity of the pairs. However, in many cases, given three protein functions, it would be more difficult to choose the pair with most similar function, although it is possible to define metrics for quantitative comparisons of different protein sequences and structures, this is more difficult for proteins of different functions (page 312, paragraph 5), in families of closely related proteins, mutations usually conserve function but modulate specificity i.e., mutations tend to leave the backbone conformation of the pocket unchanged but to affect the shape and charge of its lining, altering specificity (page 313, paragraph 4), although the hope is that highly similar proteins will share similar functions, substitutions of a single, critically placed amino acid in an active-site residue may be sufficient to alter a protein’s role fundamentally (page 323, paragraph 1). 
(c) This finding is reinforced in the following scientific teachings for specific proteins in the art that suggest, even highly structurally homologous polynucleotides and encoded polypeptides do not necessarily share the same function. For example, Witkowski et al., (Biochemistry 38:11643-11650, 1999), teaches that one conservative amino acid substitution transforms a -ketoacyl synthase into a malonyl decarboxylase and completely eliminates -ketoacyl synthase activity. Seffernick et al., (J. Bacteriol. 183(8): 2405-2410, 2001), teaches that two naturally occurring Pseudomonas enzymes having 98% amino acid sequence identity catalyze two different reactions: deamination and dehalogenation, therefore having different function. Broun et al., (Science 282:1315-1317, 1998), teaches that as few as four amino acid substitutions can convert an oleate 12-desaturase into a hydrolase and as few as six amino acid substitutions can transform a hydrolase to a desaturase. 
	As stated above, no information beyond the characterization of a few species: specific variants of SEQ ID NO: 1; SEQ ID NO: 5 and SEQ ID NO: 6 having uridine diphosphate-dependent glycosyltransferase (UGT) enzyme activity and method(s) of use, has been provided by the applicants’, which would indicate that they had possession of the claimed genus of polypeptides and the encoding polynucleotides. As the claimed genera of polypeptides and the encoding polynucleotides having widely variable structure and associated function, since minor changes in structure may result in changes affecting function and no additional information (species/variant/mutant) correlating structure with function has been provided. Furthermore, “Possession may not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify University of Rochester, 358 F.3d at 927, 69 USPQ2d at 1895).  
	Therefore, one skilled in the art cannot reasonably conclude that applicant had possession of the claimed invention at the time the instant application was filed. Applicants are referred to the revised guidelines concerning compliance with the written description requirement of U.S.C. 112, first paragraph, published in the Official Gazette and also available at www.uspto.gov. 
Enablement
II. Claims 1, 3, 5, 11-20, 35, 44-47, 57 and 67 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112, first paragraph, because the specification is enabling for the characterization of a few species: specific variants of SEQ ID NO: 1; SEQ ID NO: 5 and SEQ ID NO: 6 having uridine diphosphate-dependent glycosyltransferase (UGT) enzyme activity and method(s) of use. However, specification does not reasonably provide enablement for any uridine diphosphate-dependent glycosyltransferase (UGT) enzyme comprising an amino acid sequence that is at least about 60%-95% identical to SEQ ID NO: 5 or SEQ ID NO: 6…, the encoding polynucleotide and host cell comprising said encoding polynucleotide and method(s) of use (as in claims 1, 3, 5, 11-20, 45-47, 57 and 67); any uridine diphosphate-dependent glycosyltransferase (UGT) enzyme comprising an amino acid sequence that is at least about 75% identical to SEQ ID NO: 1… (as in claim 35); and any uridine diphosphate-dependent glycosyltransferase (UGT) enzyme that is a circular permutant of SrUGT76G1 of undefined/unlimited structures … (as in claim 44; only certain amino acid residues corresponding to SEQ ID NO: 1 are recited, the reminder of the molecule is undefined; also see 35 U.S.C. 112(b) rejections above for claims interpretation). The specification does not enable any person skilled in the art to 
Factors to be considered in determining whether undue experimentation is required are summarized in In re Wands (858 F.2d 731, 8 USPQ 2nd 1400 (Fed. Cir. 1988)) as follows: (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claim(s).
Claims 1, 3, 5, 11-20, 35, 44-47, 57 and 67 are so broad as to encompass: any uridine diphosphate-dependent glycosyltransferase (UGT) enzyme comprising an amino acid sequence that is at least about 60%-95% identical to SEQ ID NO: 5 or SEQ ID NO: 6…, the encoding polynucleotide and host cell comprising said encoding polynucleotide and method(s) of use (as in claims 1, 3, 5, 11-20, 45-47, 57 and 67); any uridine diphosphate-dependent glycosyltransferase (UGT) enzyme comprising an amino acid sequence that is at least about 75% identical to SEQ ID NO: 1… (as in claim 35); and any uridine diphosphate-dependent glycosyltransferase (UGT) enzyme that is a circular permutant of SrUGT76G1 of undefined/unlimited structures … (as in claim 44; only certain amino acid residues corresponding to SEQ ID NO: 1 are recited, the reminder of the molecule is undefined; also see 35 U.S.C. 112(b) rejections above for claims interpretation). The scope of the claims is not commensurate with the enablement provided by the disclosure with regard to the extremely large number of polypeptides and encoding polynucleotides broadly encompassed by the claims. Since the amino acid sequence of a protein encoded by a polynucleotide determines its structural and few species: specific variants of SEQ ID NO: 1; SEQ ID NO: 5 and SEQ ID NO: 6 having uridine diphosphate-dependent glycosyltransferase (UGT) enzyme activity and method(s) of use. It would require undue experimentation of the skilled artisan to make and use the claimed polypeptides and the encoding polynucleotides i.e., any uridine diphosphate-dependent glycosyltransferase (UGT) enzyme comprising an amino acid sequence that is at least about 60%-95% identical to SEQ ID NO: 5 or SEQ ID NO: 6…, the encoding polynucleotide and host cell comprising said encoding polynucleotide and method(s) of use (as in claims 1, 3, 5, 11-20, 45-47, 57 and 67); any uridine diphosphate-dependent glycosyltransferase (UGT) enzyme comprising an amino acid sequence that is at least about 75% identical to SEQ ID NO: 1… (as in claim 35); and any uridine diphosphate-dependent glycosyltransferase (UGT) enzyme that is a circular permutant of SrUGT76G1 of undefined/unlimited structures … (as in claim 44; only certain amino acid residues corresponding to SEQ ID NO: 1 are recited, the reminder of the molecule is undefined; also see 35 U.S.C. 112(b) rejections above for claims interpretation). The specification provides no guidance with regard to the making of variants and mutants or with regard to other uses as claimed in the instant claims. In view of the great breadth of the claims, amount of experimentation required to 
While enzyme isolation techniques, recombinant and mutagenesis techniques are known, and it is not routine in the art to screen for multiple substitutions or multiple modifications as encompassed by the instant claims, the specific amino acid positions within a protein's sequence where amino acid modifications can be made with a reasonable expectation of success in obtaining the desired activity/utility are limited in any protein and the result of such modifications is unpredictable. In addition, one skilled in the art would expect any tolerance to modification for a given protein to diminish with each further and additional modification, e.g. multiple substitutions.
	The specification does not support the broad scope of the claims which encompass: any uridine diphosphate-dependent glycosyltransferase (UGT) enzyme comprising an amino acid sequence that is at least about 60%-95% identical to SEQ ID NO: 5 or SEQ ID NO: 6…, the encoding polynucleotide and host cell comprising said encoding polynucleotide and method(s) of use; any uridine diphosphate-dependent glycosyltransferase (UGT) enzyme comprising an amino acid sequence that is at least about 75% identical to SEQ ID NO: 1…; and any uridine diphosphate-dependent glycosyltransferase (UGT) enzyme that is a circular permutant of SrUGT76G1 of also see 35 U.S.C. 112(b) rejections above for claims interpretation), as claimed in claims 1, 3, 5, 11-20, 35, 44-47, 57 and 67, because the specification does not establish: (A) a rational and predictable scheme for identifying an enzyme exhibiting protease activity and comprising an amino acid sequence having at least 65-95% sequence identity to SEQ ID NO: 5 or SEQ ID NO: 6 … and encoding polynucleotide(s), having all the recited amino acid residue changes and with an expectation of obtaining the desired biological function; (B) defined core regions/motifs involved in the desired catalytic activity of encoded polypeptides; (C) the tertiary structure of the molecule and folding patterns that are essential for the desired activity and tolerance to modifications; and (D) the specification provides insufficient guidance as to which of the essentially infinite possible choices is likely to be successful.
	Thus, applicants’ have not provided sufficient guidance to enable one of ordinary skill in the art to make and use the claimed invention in a manner reasonably correlated with the scope of the claims broadly including polypeptides and encoding polynucleotides with an enormous number of modifications. The scope of the claim must bear a reasonable correlation with the scope of enablement (In re Fisher, 166 USPQ 19 24 (CCPA 1975)). Without sufficient guidance, determination of polypeptides having the desired biological characteristics is unpredictable and the experimentation left to those skilled in the art is unnecessarily, and improperly, extensive and undue. See In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988).
III. Claim 46 recites “A host cell…” as interpreted is directed to the use of multicellular organisms including transgenic animals and plants and is rejected under 35 46 is enabling for an isolated prokaryotic or eukaryotic host cell transformed with the recombinant expression vector encoding polypeptide(s) of interest, does not reasonably provide enablement for any transgenic multi-cellular organisms or host cells within a multi-cellular organism that have been transformed with the synthetic nucleic acid/expression vector or any transgenic plant that have been transformed with the synthetic nucleic acid/expression vector and expressing the polypeptide of interest. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with the claims.
Claim 46 is so broad as to encompass transgenic multi-cellular organisms and host cells transformed with specific nucleic acids, including cells in vitro culture as well as within any multi-cellular organism and transgenic plants. The enablement provided is not commensurate in scope with the claim due to the extremely large number of transgenic multicellular organisms encompassed by the claims which the specification fails to teach how to generate. While methods for transforming cells in vitro are well known in the art, methods for successfully transforming cells within complex multi-cellular organisms are not routine and are highly unpredictable. Furthermore, methods for producing a successfully transformed cell within the multi-cellular organism are unlikely to be applicable to transformation of other types of multi-cellular organism, as multi-cellular organisms vary widely. However, in this case the disclosure is limited to only isolated cells in vitro. Thus, applicant has not provided sufficient guidance to enable one of ordinary skill in the art to make and use the claimed invention in a manner reasonably correlated In re Fisher, 166 USPQ 19 24 (CCPA)). Without sufficient guidance, expression of genes in a particular host cell and having the desired biological characteristics is unpredictable, the experimentation left to those skilled in the art is unnecessarily, and improperly, extensive and undue. See In re Wands 858 F. 2d 731, 8 USPQ 2nd 1400 (Fed. Cir., 1988). It is suggested that the applicant limit the claim to “An isolated recombinant host cell …”. 
Although the claims are examined in the light of the specification, specification cannot be read into the claims, i.e., the limitations of the specification cannot be read into the claims (see MPEP 2111 R-5). 
415 F.3d at 1316, 75 USPQ2d at 1329. See also In re Hyatt, 211 F.3d 1367, 1372, 54 USPQ2d 1664, 1667 (Fed. Cir. 2000). Applicant always has the opportunity to amend the claims during prosecution, and broad interpretation by the examiner reduces the possibility that the claim, once issued, will be interpreted more broadly than is justified. In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-51 (CCPA 1969) (Claim 9 was directed to a process of analyzing data generated by mass spectrographic analysis of a gas. The process comprised selecting the data to be analyzed by subjecting the data to a mathematical manipulation. The examiner made rejections under 35 U.S.C. 101 and 102. In the 35 U.S.C. 102 rejection, the examiner explained that the claim was anticipated by a mental process augmented by pencil and paper markings. The court agreed that the claim was not limited to using a machine to carry out the process since the claim did not explicitly set forth the machine. The court explained that “reading a claim in light of the specification, to thereby interpret limitations explicitly recited in the claim, is a quite different thing from reading limitations of the specification into a claim,’ to thereby narrow the scope of the claim by implicitly adding disclosed limitations which have no express basis in the claim.” The court found that applicant was advocating the latter, i.e., the impermissible importation of subject matter from the specification into the claim.). See also In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997) (The court held that the PTO is not required, in the course of prosecution, to interpret claims in applications in the same manner as a court would interpret claims in an infringement suit. Rather, the “PTO applies to verbiage of the proposed claims the broadest reasonable meaning of the words in their ordinary usage as they would be understood by one of ordinary skill in the art, taking into account whatever enlightenment 
Claim Rejections: 35 USC § 102 (AIA )
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 5, 11-20, 35, 44-47, 57 and 67 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Kumaran et al., 16/512,874 (US 2020/0087692 A1, claiming priority to Provisional application 62/698,617, filed on 07/16/2018). 
 Claims 1, 3, 5, 11-20, 35, 44-47, 57 and 67 as interpreted are directed to any uridine diphosphate-dependent glycosyltransferase (UGT) enzyme comprising an amino acid sequence that is at least about 60%-95% identical to SEQ ID NO: 5 or SEQ ID NO: 6…, the encoding polynucleotide and host cell comprising said encoding polynucleotide and method(s) of use (as in claims 1, 3, 5, 11-20, 45-47, 57 and 67); any uridine diphosphate-dependent glycosyltransferase (UGT) enzyme comprising an amino acid sequence that is at least about 75% identical to SEQ ID NO: 1… (as in claim 35); and any uridine diphosphate-dependent glycosyltransferase (UGT) enzyme that is a circular permutant of SrUGT76G1 of undefined/unlimited structures … (as in claim 44; only certain amino acid residues corresponding to SEQ ID NO: 1 are recited, the reminder of the molecule is undefined; also see 35 U.S.C. 112(b) rejections above for claims interpretation).  
see entire document and provided sequence alignments Therefore, the disclosure of Kumaran et al., 16/512,874 (US 2020/0087692 A1, claiming priority to Provisional application 62/698,617, filed on 07/16/2018) anticipate the instant claims 1, 3, 5, 11-20, 35, 44-47, 57 and 67as written/interpreted.
The applied reference has common inventors (Donald JC., Kumaran AP., Love A., and Santos CNS.,) with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by:  (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with  35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 (or as subject to pre-AIA  35 U.S.C. 102) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections: 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim 35 is rejected under 35 U.S.C. 102(b) as being anticipated by Broers et al., (US 10,273,519 B2), when given the broadest reasonable interpretation. 
Claim 35 as interpreted is directed any uridine diphosphate-dependent glycosyltransferase (UGT) enzyme comprising an amino acid sequence that is at least about 75% identical to SEQ ID NO: 1…; also see 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, rejection above for claim interpretation.
Broers et al., (US 10,273,519 B2) disclose an isolated polypeptide annotated as uridine diphosphate-dependent glycosyltransferase (UGT) enzyme, said reference polypeptide having overall sequence identity of 93.2%-46.9% to SEQ ID NO: 1 of the instant invention and comprising the following deletions or substitutions corresponding to SEQ ID NO: 1 of the instant invention: a deletion of I76 to T81 (see provided sequence alignments).
Therefore, the reference of Broers et al., (US 10,273,519 B2) deemed to anticipate claim 35 as written and when given the broadest reasonable interpretation.
Claim Rejections: 35 USC § 102 (AIA ) 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 35 and 44 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Philippe et al., (US 10,463,062 B2), when given the broadest reasonable interpretation. 
Claims 35 and 44 as interpreted are directed to any uridine diphosphate-dependent glycosyltransferase (UGT) enzyme comprising an amino acid sequence that is at least about 75% identical to SEQ ID NO: 1… (as in claim 35); and any uridine diphosphate-dependent glycosyltransferase (UGT) enzyme that is a circular permutant of SrUGT76G1 of undefined/unlimited structures … (as in claim 44; only certain amino acid residues corresponding to SEQ ID NO: 1 are recited, the reminder of the molecule is undefined; also see 35 U.S.C. 112(b) rejections above for claims interpretation). 
Philippe et al., (US 10,463,062 B2) disclose uridine diphosphate-dependent glycosyltransferase (UGT) enzyme comprising an amino acid sequence having 100% sequence identity to SEQ ID NO: 1 and comprising the following substitution Y194G (see 
Col. 12, lines 24-26

    PNG
    media_image1.png
    74
    279
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    573
    524
    media_image2.png
    Greyscale

Hence, Philippe et al., (US 10,463,062 B2) is deemed to anticipate claims 35 and 44 of the instant application, when given the broadest reasonable interpretation. 
Since the Office does not have the facilities for examining and comparing applicants’ modified uridine diphosphate-dependent glycosyltransferase (UGT) enzyme of the instant invention with the modified uridine diphosphate-dependent glycosyltransferase (UGT) enzyme of the prior art, the burden is on the applicant to show a novel or unobvious difference between the claimed product of the instant invention and In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzgerald et al., 205 USPQ 594.
Allowable Subject Matter/Conclusion
None of the claims are allowable.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANAPATHIRAMA RAGHU whose telephone number is (571)272-4533. The examiner can normally be reached on M-F 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 408-918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-

	
	/GANAPATHIRAMA RAGHU/           Primary Examiner, Art Unit 1652